 In theMatter of NORTHERN PACKINGCORPORATIONandFISH CANNERYWORKERS'UNIONOF THE PACIFIC,SAN FRANCISCO BAY AREA,A. F. OF L.Case No. 20-R-14.53.Decided October 24, 1945Mr. C. Richard LangeandGeorge J. Christo,of San Francisco,Calif., for the Company.Mr. Charles J. Janigian,of San Francisco, Calif., andMr. GeorgeIssel,of Richmond, Calif ., for the A. F. of L.Gladstein, Grossman, Sawyer & Edises,byDoris B. Marasse,ofSan Francisco, Calif., for the C. I. O.Mr. John E. Lawyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Fish Cannery Workers' Union of thePacific, San Francisco Bay Area, A. F. of L., herein called the A. F.of L., alleging that a question affecting commerce had arisen concern-ing the representation of employees of Northern Packing Corpora-tion, San Francisco, California, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Robert E. Tillman, Trial Examiner. Saidhearing was held at San Francisco, California, on August 28, 1945.At the commencement of the hearing, the Trial Examiner granted amotion of Food, Tobacco, Agricultural and Allied Workers Unionof America, Local No. 7, herein called the C. I. 0., to intervene.TheCompany, the A. F. of L., and the C. I. O. appeared at and partici-pated in the hearing, and all parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.64 N. LR. B., No. 82.452 NORTHERN PACKING COMPANY453Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNorthern Packing Corporation, a California corporation, is en-gaged in the business of processing and packing sardines at its onlyplant in San Francisco, California.During the 1944-1945season,the Company sold products, consisting of canned fish, fish meal, andfish oil, having a value of $551,440.20.Approximately 55 percent ofthe canned fish was delivered to the armed forces, and virtually allof the remaining canned fish was shipped to points outside the Stateof California.Approximately 23 percent of the fish meal and 35.2percent of the fish oil was likewise shipped to points outside the State:The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDFish Cannery Workers' Union of the Pacific, San Francisco BayArea, affiliated with the American Federation of Labor, and Food,Tobacco, Agricultural and Allied Workers Union of America, LocalNo. 7, affiliated with the Congress of Industrial Organizations, arelabor organizations admitting to membership employees of theCompany.M. THE QUESTION CONCERNING REPRESENTATIONFor approximately 7 years the Company and a. predecessor of theC. I. 0., have been parties to collective bargaining agreements.,Thelast contract, and the one in dispute, became effective August 1, 1943.It provides in part as follows :Section 18.Renewal.This agreement shall be effective imme-diately upon its execution,'and shall remain in effect for eachsucceeding year thereafter, unless either party shall give writtennotice to the other party of its intention to alter or modify anyof the terms or provisions the party intends to make the subjectof alteration or modification, said notice to be given sixty (60)days prior to August 1, 1943, [sic] or August 1st of any succeed-ing year thereafter.Then only those terms or provisions shall11n December 1938, an affiliate of United Cannery, Agricultural, Packing and AlliedWorkers of America, C. I. 0., was selected as the collective bargaining representative ofthe Company's production and maintenance employees in a consent election (Case No. 20-R-312).In December 1944, the United changed its name to Food, Tobacco, Agricultural andAlliedWorkers of America, C. I. O.We have taken notice of this change of name in priorcases before the Board. SeeMatter of Allen and Sandilands Packing Company,et al.,60N. L. It. B. 1007. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe subject for negotiations, and the remainder shall remain infull force and effect.Nothing contained herein shall preventeither party from giving notice, at 'the time it give [sic] noticeherein provided for, of its intention to add new provisions to theagreement... .On August 5,194:4 , the C. I. O.'s predecessor and the Company exe-cuted a memorandum agreement which recited that the 1943 contractwas to be continued for another year since neither party had givennotice of a desire to change it.2On February 2, 1945, the A. F. of L. filed a petition with the Boardfor investigation and certification as the representative of the Com-pany's employees, and on April 22, 1945, withdrew the petition uponthe advice of the Regional Director.3 `In May 1945, the A. F. of L.orally renewed its claim and requested the Company to bargain 4On May 25, 1945, more than 60 days prior to the anniversary dateof the contract, the C. I. O. sent a letter to the Company in whichitrequested negotiations to start for the modificationof 9 or 10clauses of the contract, and the addition of several others, all of asubstantial character.The Company refused to recognize or nego-tiate with either union until it had been certified by the Board.The C. I. O. apparently contends that its contract is a bar to thepresent proceeding.We find no merit in this contention.Not onlydid the A. F. of L. give oral timely notice of its claim to representa-tion in May 1945,5 but the May 25, 1945, request of the C. I. O. to re-open the contract for consideration of various substantial changes wasalso seasonable, thereby forestalling the automatic renewal of thecontract.6A statement of a Board agent, introduced into evidence at thehearing, indicates that the A. F. of L. represents a substantial numberof employees in the unit hereinafter found appropriate?'In view of the memorandum agreement,and based on the entire record, we construeSection 18 of the 1944 agreement as meaning that if timely notice of intention to alter ormodify is given by either contracting party this forestalls the automatic renewal of thecontract and all provisions not subject to change are to continue in effect until an agree-ment is reached concerning the matters to be altered,at which time a new contract is tobe consummated by the parties,accordingly,once the notice contemplated by Section 18Is given, thecontractcannot constitute a bar.7Case No. 21'-R-1304.4 By a letter dated May 31, 1945, the A. P. of L. again advised the Company that It rep-resented a majority of the production and maintenance employees and requested the Com-pany to negotiate an agreementThe Company's representative who received the lettercould not remember the exact date of receipt.However,the envelope containing the letterbore post office stamps of June 2 and 4, 1945.6 SeeMatter of Scintilla Magneto Division,Bendix Aviation Corporation,61 N. L. R. B.520 ;Matter of National Fireworks,Inc ,61 N.L. R. B 1597." SeeMatter of Red Jacket Manufacturing Company,62 N. L. R. B. 740;Matterof GoetzIceCo.,61 N. L. R. B 761.7The Board agent reported that the A.F. of L. submitted 91 authorization cards, 89 ofwhich sere dated in July and August 1945. The C.I.O. relies upon the 1943 contract forIts interest in the proceeding.There are approximately 130 employees'in the appropriateunit. NORTHERN PACKING COMPANY455We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company, excludingoffice and clerical employees, the superintendent, assistant superin-tendent, foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESThe operations of the Company are seasonal.The 1945-1946 sea-son commenced August 1, 1945, and will end February 15, 1946.Withthe exception of a small maintenance and repair crew retained theentire year, the Company's employees work only on the days thereare sardines to be canned or processed. It also appears that the num-ber and identity of the Company's employees may vary materiallyfrom pay roll to pay roll.The A. F. of L. urges that all employees within the appropriateunit who, prior to the date of this Decision and Direction of Election,have worked a total of 6 or more days during the 1945-1916 season,be permitted to vote.The C. I. 0. agrees, but requests that the work-ing period be fixed at 10 days. The Company takes no position exceptto urge that whatever period is selected should be such as will allowa fair and substantial number of its employees to participate in theelection.We are of the opinion that the shorter working period will allow amore representative number of employees to participate in the elec-tion.Accordingly, we shall direct that the question concerning rep-resentation which has arisen be resolved by means of a secret ballotamong the employees 9 in the appropriate unit who, prior to the date8Included among the production and maintenance employees is one machinist whom theInternational Association of Machinists has bargained for in the past pursuant to an agree-ment with the Company which has now expired.Althoughserved with notice of the hear-ing, the Machinists did not appear,and has not indicated that it has any interest in theproceeding.8The parties agree, and we conclude,that "Servicemen,"who are occasionally employedby the Company,should not be eligible to vote.However,employees of the Company whoare in the armed forces of the United States and who worked the requisite number of daysduring the 1945-1946 season prior to their entry into the service,or who « ere employedon a permanent basis as part of the maintenance and repair crew retained by the Com-pany during the entire year but did not work the requisite number of days during the1945-1946 season because of their entry into the service,shall be eligible to participatein the election if they appear in person at the polls. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Decision and Direction of Election, have worked a total of6 or more days during the 1945-1946 season, subject to the limitationsand additions set forth in the Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Northern PackingCorporation, San Francisco, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who, prior to the date of this Decision and Direction of Elec-tion, have worked a total of 6 or more days in the 1945-1946 season,including employees who did not work because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present theinselves in personat the polls, but excluding any who have quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by FishCannery Workers' Union of the Pacific, San Francisco Bay Area,A. F. of L., or by Food, Tobacco, Agricultural and Allied WorkersUnion of America, Local No. 7, C. I. 0., for-the purposes of collectivebargaining, or by neither.INTR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.30 The C. I. O. contended inferentially that a fair election could not be held at the presenttime because of alleged unfair labor practices in which the Company engaged.The RegionalDirector refused to issue a complaint premised upon charges embracing these allegedunfair labor practices,and, on appeal,his refusal was sustained by the Board.Accordingly,we find no reason to postpone the election.